Case 5:17-cv-00063-NKM-JCH Document 178 Filed 07/13/20 Page 1 of 2 Pageid#: 5389




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION

  TERRY A. RIGGLEMAN,                              )
                                                   )
        Plaintiff,                                 )
                                                   )
  v.                                               )
                                                   )      Civil Action No.:
  HAROLD CLARKE, et al.,                           )      5:17-cv-00063-NKM-JCH
                                                   )
        Defendants.                                )      JURY TRIAL DEMANDED

                                 JOINT STATUS REPORT

          Plaintiff Terry Riggleman and Defendants Harold Clarke and Mark

   Amonette, pursuant to the Court’s Order dated March 13, 2020 (ECF 175), provide

   the following update to the Court regarding Plaintiff’s medical treatment:

          Terry Riggleman began treatment for his chronic Hepatitis C on January 16,

   2020, receiving his first dose of a direct acting antiviral drugs, and completed his

   course of drug therapy on April 9, 2020. On June 29, 2020, Mr. Riggleman had his

   Hepatitis C Viral Load checked and the level showed as undetectable. This was 12

   weeks after completion of treatment and confirms his Hepatitis C has been cured.

        Respectfully submitted this 13th day of July 2020,

  /s/ Mario B. Williams                            /s/ Elizabeth Martin Muldowney
  Mario B. Williams                                Edward J. McNelis, III
  NDH LLC                                          Elizabeth Martin Muldowney
  44 Broad Street NW                               SANDS ANDERSON, PC
  Atlanta, Georgia 30303                           1111 East Main Street, Suite 2400
  (404) 254-0442/(404) 935-9391 FAX                P.O. Box 1998
   mwilliams@ndh-law.com                           Richmond, Virginia 23218-1998
                                                   emcnelis@sandsanderson.com
                                                   emuldowney@sandsanderson.com
Case 5:17-cv-00063-NKM-JCH Document 178 Filed 07/13/20 Page 2 of 2 Pageid#: 5390




                               CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of July 2020, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system which will then send a

   notification of such filing to the following:

                Edward J. McNelis, III
                Elizabeth Martin Muldowney
                SANDS ANDERSON, PC
                1111 East Main Street, Suite 2400
                P.O. Box 1998
                Richmond, Virginia 23218-1998
                emcnelis@sandsanderson.com
                emuldowney@sandsanderson.com

                Laura Elizabeth Maughan
                Office of the Attorney General – Richmond
                202 N. Ninth Street
                Richmond, VA 23219
                lmaughan@oag.state.va.us

         Respectfully submitted this 13th day of July 2020,

                                                   /s/ MARIO B. WILLIAMS
                                                   Mario B. Williams
                                                   VSB #91955


  NDH LLC
  44 Broad Street NW
  Atlanta, Georgia 30303
  Ph: (404) 254-0442
  Facsimile: (404) 935-9391
  mwilliams@ndh-law.com
